Name: Commission Decision No 3059/79/ECSC of 19 December 1979 fixing the rate of the levies for the 1980 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  production;  EU finance
 Date Published: 1979-12-31

 Avis juridique important|31979S3059Commission Decision No 3059/79/ECSC of 19 December 1979 fixing the rate of the levies for the 1980 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 344 , 31/12/1979 P. 0004 - 0006 Greek special edition: Chapter 01 Volume 2 P. 0128 Spanish special edition: Chapter 01 Volume 3 P. 0018 Portuguese special edition Chapter 01 Volume 3 P. 0018 COMMISSION DECISION No 3059/79/ECSC of 19 December 1979 fixing the rate of the levies for the 1980 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Whereas, in view of the variations in average values recorded during the reference period, Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty (1), should be amended; Whereas the requirements of the European Coal and Steel Community are estimated in the operational budget for the 1980 financial year at 188 million European units of account ; whereas that budget, which was adopted by the Commission of the European Communities on 19 December 1979 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1980, namely 117 million European units of account; Whereas, moreover, technical developments have allowed significant reductions to be made in the consumption of coal in steel making; Whereas, in consequence, it is appropriate to bring up to date the table of consumption figures in Article 3 of Decision No 3-52; Whereas the estimated yield of the levies at a rate of 0 701 % is 3 777 million European units of account; Having noted the opinion delivered on 13 December 1979 by the European Parliament, HAS ADOPTED THIS DECISION: Article 1 The rate of the levies on output from 1 January 1980 shall be 0 731 % of the figures used as the basis of assessment for such levies. Article 2 Article 2 of Decision No 3-52 as last amended by Article 2 of Decision No 3097/78/ECSC is hereby amended to read as follows: "The average value in European units of account of the products on which the levies are assessed shall from 1 January 1980 be as follows: >PIC FILE= "T0011650"> Article 3 Article 3 of Decision No 3-52 as last amended by Article 3 of Decision No 3378/75/ECSC (3), is hereby amended to read as follows: "The consumption figures to be used in calculating the deductions provided for in Article 2 (2) of Decision No 2-52 of 23 December 1952 shall be as follows: (1)OJ of the ECSC No 1, 30.12.1952, p. 4. (2)OJ No L 369, 29.12.1978, p. 31. (3)OJ No L 333, 30.12.1975, p. 48. >PIC FILE= "T0011651"> Article 4 Article 4 of Decision No 3-52 as last amended by Article 3 of Decision No 3097/78/ECSC, is hereby amended to read as follows: "The scale provided for in Article 2 (4) of Decision No 2-52 shall accordingly be as follows, the figures being given in European units of account: >PIC FILE= "T0011652"> The amount of the levies per tonne to be paid in the currencies of the Member States of the Community shall be determined in accordance with Article 3 of Decision No 3289/75/ECSC." Article 5 This Decision shall enter into force on 1 January 1980. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1979. For the Commission Christopher TUGENDHAT Member of the Commission ANNEX ECSC OPERATIONAL BUDGET FOR 1980 >PIC FILE= "T0011653">